                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

DIANA WAGNER,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:18-cv-02085-JMS-MJD
                                                      )
AMCOL SYSTEMS, INC.,                                  )
                                                      )
                              Defendant.              )


                                  ORDER ON MOTION TO STAY

       This matter comes before the Court on the parties’ Joint Motion to Stay Discovery pending

Ruling on Defendant’s Motion to Dismiss. [Dkt. 36.]

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). A court may

stay a matter through an exercise of its inherent authority to manage litigation or through its

authority under Federal Rule of Civil Procedure 26(c). See, e.g., E.E.O.C. v. Fair Oaks Dairy

Farms, LLC, 2012 WL 3138108 at *2 (N.D. Ind. Aug.1, 2012). The party seeking a stay has no

absolute right to a stay; rather, that party “bears the burden of proof to show that the Court should

exercise its discretion in staying the case.” Cloverleaf Golf Course, Inc. v. FMC Corp., 2011 WL

2838178, at *2 (S.D. Ill. July 15, 2011). “[The Court should] balance interests favoring a stay

against interests frustrated by the action in light of the court's paramount obligation to exercise

jurisdiction timely in cases properly before it.” U.S. ex rel. Robinson v. Indiana University Health

Inc., 2015 WL 3961221 at *1, (S.D. Ind. 2015) (internal citation omitted). “Courts disfavor stays
of discovery ‘because they bring resolution of the dispute to a standstill.’” Red Barn Motors, Inc. v.

Cox Enterprises, Inc., No. 1:14-CV-01589, 2016 WL 1731328, at *3 (S.D. Ind. May 2, 2016)

(quoting New England Carpenters Health & Welfare Fund v. Abbott Labs, No. 12 C 1662, 2013

WL 690613, at *2 (N.D. Ill. Feb. 20, 2013). District courts have “extremely broad discretion” in

weighing these factors and in deciding whether a stay should issue. Robinson, 2015 WL 3961221 at

*1.

       District courts have an important and inherent authority and obligation to control their

calendars and ensure that litigation proceeds expeditiously, see, e.g., James v. McDonald's Corp.,

417 F.3d 672, 681 (7th Cir. 2005); see also Fed. R. Civ. P. 1 (“[These rules] should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.”), and the Court thus prefers to avoid any further

delay in the resolution of this case. The balance clearly and distinctly weighs in favor of this

matter proceeding as expeditiously as possible. Therefore, the Court will exercise its discretion to

DENY the parties’ joint motion to stay. [Dkt. 36.]

       SO ORDERED.



       Dated: 7 JAN 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
